 



AMENDED AND RESTATED

NEGOTIABLE PROMISSORY NOTE

 

  New York, New York $78,543 as of February 23, 2012

 

FOR VALUE RECEIVED, GRANDPARENTS.COM, INC., a Delaware corporation with offices
at 589 Eighth Avenue, 6th floor, New York, NY 10018 (the “Maker”), promises to
pay to the order of STEVEN E. LEBER, with offices at 589 Eighth Avenue, 6th
floor, New York, NY 10018, and/or his successors or assigns (“Payee”), the sum
of SEVENTY EIGHT THOUSAND FIVE HUNDRED FORTY THREE DOLLARS ($78,543) in
accordance with the terms of this Amended and Restated Negotiable Promissory
Note (this “Note”); said sum being admittedly due and owing by Maker to Payee,
without offset, defense or counterclaim.

Recitals

WHEREAS, Grandparents.com, LLC, a Florida limited liability company
(“Grandparents”), executed and delivered to Payee and Joseph Bernstein that
certain 5% Revolving Note dated as of January 1, 2011 pursuant to which Payee
and Joseph Bernstein have advanced an aggregate amount of $126,000 to
Grandparents of which an aggregate of $63,000 is outstanding, which such amount,
together with interest thereon from the date of such advances, as of the date of
this Note (the “Revolving Note”);

WHEREAS, Grandparents executed and delivered to Payee that certain Negotiable
Promissory Note dated as of July 13, 2011 in the original principal amount of
$15,543, which such amount, together with interest from July 13, 2011, is
outstanding as of the date of this Note (the “July Note” and together with the
Revolving Note, the “Original Notes”);

WHEREAS, Grandparents and Maker are parties to that certain Asset Contribution
Agreement, dated as of February 23, 2012 (the “Asset Contribution Agreement”),
pursuant to which Maker assumed, effective as of the Closing (as defined in the
Asset Contribution Agreement), and from and after the Closing, Maker is
obligated to pay, discharge or perform when due, as appropriate, all of the
Assumed Liabilities (as defined in the Asset Contribution Agreement) including
the Original Notes;

WHEREAS, pursuant to the Asset Contribution Agreement, Maker is obligated to
amend and restate the Original Notes to amend the terms upon which Maker is
permitted to repay the Original Notes; and

WHEREAS, Maker and Payee desire to amend and restate the Original Notes into one
single note as provided in this Note.



 

 

 

NOW THEREFORE, in consideration of the assignment of the Original Notes to Maker
concurrently with the execution and delivery of this Note and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby amend, and
restate the Original Notes, as follows:

1.                  Interest; Payment. This Note shall bear interest upon the
unpaid aggregate principal balance at the rate of five (5%) percent per annum.
Interest on the unpaid principal balance shall be payable on the Maturity Date,
when the entire unpaid principal balance and interest shall be due and payable.
Each payment shall first be applied to interest which shall have accrued and
then to reduce the then outstanding principal balance. Maker confirms that as of
the date hereof interest on the Revolving Note is due from the date of advances
from time to time thereunder and interest on the July Note is due from July 13,
2011.

2.                  Maturity Date. Except as set forth in this Note, this Note
shall mature on the earlier of (i) the date on which Maker files a quarterly or
annual report or other filing with the Securities and Exchange Commission
containing financial statements reflecting EBITDA equal to or greater than the
EBITDA Threshold, but in no event earlier than April 1, 2013, and (ii) the date
of the final closing of a Qualified Financing (the “Maturity Date”). On the
Maturity Date, Maker shall pay to Payee an amount in cash representing all
unpaid principal and accrued and unpaid interest. For purposes of this Note:

(a)                “EBITDA” means, for any period, the consolidated net income
during such period of Maker, plus without duplication and to the extent deducted
in determining such consolidated net income, interest expense, consolidated
income tax and property tax expense, depreciation and amortization expense, but
excluding non-recurring, non-cash gains or losses for such period, in each case
determined on a consolidated basis for Maker in conformity with generally
accepted accounting principles in effect in the United States from time to time;

(b)               “EBITDA Threshold” means EBITDA of Maker equal to or greater
than $2,500,000; and

(c)                “Qualified Financing” means any equity or debt financing with
gross proceeds to Maker of at least $10,000,000.

3.                  Prepayment. This Note may not be prepaid in whole or in part
at any time.

4.                  Pari Passu of Payment. This Note shall rank pari passu with
(i) that certain Amended and Restated Negotiable Promissory Note by Maker in
favor of Joseph Bernstein in the principal amount of $78,543 (the “Bernstein
Note”) and (ii) that certain Negotiable Promissory Note by Maker in favor of
Leber-Bernstein Group, LLC in the principal amount of $612,500 (the “LBG Note”).
Any payments on this Note, the Bernstein Note or the LBG Note shall be made pro
rata among the holders thereof.

5.                  Subordination. Payments of principal and interest under this
Note are subordinate to repayment of all indebtedness evidenced by that certain
Amended and Restated Promissory Note in favor of Meadows Capital, LLC
(“Meadows”) in the principal amount of $308,914 (the “Meadows Note”). As such
the failure to repay this Note on the Maturity Date due to the fact that the
Meadows Note has not been repaid in full shall not be a breach of this Note.



2

 

 

6.                  Guaranty. Payment of this Note is and shall be guaranteed by
this performance pledge (the “Guaranty”) by Grandparents. The Guaranty is an
absolute, continuing, irrevocable, joint and several, and unconditional guaranty
of payment and performance, and not a guaranty of collection (the “Guaranteed
Obligations”). In the event that this Note has not been in full by April 1,
2013, for any reason, including, but not limited to the failure to have closed
on a Qualified Financing or the failure to satisfy clause (i) of Section 2,
Payee shall be entitled to require Grandparents to promptly pay the Guaranteed
Obligations then due in full without notice or demand. In the event of such
payment by Grandparents, Grandparents shall assume this Note and become the
Payee of this Note.

7.                  Place of Payment; Waiver of Defenses, and Notices.

(a)                All payments hereunder shall be payable at the offices of
Payee, or at such other place as Payee may from time to time designate pursuant
to Section 11 hereof, or at such other place as may be agreed upon by the
parties.

(b)               This Note is payable by Maker without deduction by reason of
set-off or counterclaim or any defense whatsoever and Payee may offset amounts
due hereunder against amounts due by it to Maker.

(c)                Maker hereby waives demand for payment, notice of dishonor
and protest, and notice of protest or other notice of any kind.

8.                  Default; Remedies. In the event:

(a)                of the nonpayment of any installment of principal or interest
when due on this Note and such nonpayment continues for five (5) business days
following the day written notice of such nonpayment has been given to Maker; or

(b)               of a default under the terms of any agreement between Maker
and Payee, and such default is not timely cured in accordance with the terms of
such agreement or, if no time period is specified, within ten (10) days after
written notice thereof; or

(c)                Maker becomes insolvent or is generally not paying its debts
as such debts become due; or

(d)               the making of any general assignment by Maker for the benefit
of creditors; the appointment of a receiver or similar trustee for Maker or its
assets; or

(e)                Maker commences, or has commenced against it (and if such
petition or action which is filed against it and such petition or action is not
dismissed or stayed within forty-five (45) days), any proceeding or request for
relief under any bankruptcy, insolvency or similar laws now or hereafter in
effect in the United States of America or any state or territory thereof or any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of Maker; or



3

 

 

(f)                the reorganization, merger, consolidation or dissolution of
Maker (or the making of any agreement therefor); the sale, assignment, transfer
or delivery of all or substantially all of the assets of Maker to a third party;
or of a majority of the membership interest of Maker or the cessation by Maker
as a going business concern, including the cessation of the use of its website
for more than five (5) consecutive days.

then, on the happening of any such event (each an “Event of Default”), any
remaining unpaid installments and all liability of the Maker, upon this Note, at
the option of Payee, shall become due and payable immediately upon the giving of
written notice by Payee to the Maker. The failure to assert this right shall not
be deemed a waiver thereof.

 

All rights and remedies available to Payee are cumulative, and the exercise of
any one right or remedy shall not preclude the exercise or be deemed a waiver of
any other right or remedy. After maturity, stated or accelerated, interest shall
accrue at the maximum rate permitted by law, but this provision shall not be
deemed to constitute an extension of time for payment of the balance of
principal. If this Note is not paid in full in accordance with its terms, the
Maker agrees to pay all costs and expenses of collection, including reasonable
attorney's fees and expenses.

9.                  Late Fees.

(a)                In the event of a late payment by Maker, Payee may collect
from Maker a late charge not to exceed five cents (5¢) per each dollar of
payment due hereunder not paid within ten (10) days after the due date hereof,
as liquidated damages for extra expense involved in handling such delinquent
payment. Acceptance by Payee of any late payment together with the late charge
is at the option of Payee and shall not constitute an extension of time for
payment of such payment.

(b)               Nothing contained in this Note or in any other agreement
between Maker and Payee requires Maker to pay or Payee to accept, interest in an
amount which would subject Payee to any penalty or forfeiture under applicable
law. In no event shall the total of all charges payable hereunder, whether of
interest or of such other charges which may or might be characterized as
interest, exceed the maximum rate permitted to be charged under the laws of the
State of New York. Should Payee receive any payment on this Note which is or
would be in excess of that permitted to be charged under said laws, such payment
shall have been, and shall be deemed to have been, made in error and shall
automatically be applied to reduce the principal indebtedness outstanding on
this Note.

10.              Amendments. This Note may not be changed or terminated orally,
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification, or discharge is sought.



4

 

 

11.              Notices. All notices, requests or other communications required
hereunder shall be in writing and shall be deemed to have been duly given or
made if delivered personally or by courier service which obtains a signed
receipt upon delivery, or if mailed, by United States certified mail, postage
prepaid, return receipt requested, to the parties at the respective addresses
first above written, or at such other addresses as shall be specified in writing
by either of the parties to the other in accordance with the terms and
conditions of this Section 11. Notices shall be deemed effective, if delivered
personally or by courier service, on the date personally delivered or, if mailed
in accordance herewith, then three (3) business days after mailing.

12.              Successors and Assigns. The terms and provisions of this Note
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns and legal representatives.

13.              Applicable Law and Jurisdiction. This Note shall be governed by
and interpreted under the laws of the State of New York applicable to contracts
made and to be performed therein, without giving effect to the principles
thereof relating to the conflict of laws. The parties hereto consent that any
legal or equity proceeding brought in connection with or arising out of any
matter relating to this Note shall be instituted only in a federal or state
court of competent jurisdiction located within the State and County where
Payee’s principal corporate office shall be located on the date of commencement
of such proceeding to the exclusion of any other court or jurisdiction, and
Maker hereby irrevocably consents to and submits to the jurisdiction of the
courts of the State and County where Payee’s principal corporate office shall be
located on the date of commencement of such proceeding and waives any objection
it may have to either the jurisdiction or venue of such courts to the exclusion
of any other court or jurisdiction. Maker hereby further consents and agrees,
and without limiting any other method of obtaining jurisdiction, that in any
action or proceeding commenced under the terms of this Note, service of a
summons and complaint or any other process, in any action or proceeding shall be
sufficient if made on Maker by certified mail, return receipt requested, to
Maker at the last known address of such Maker, whether such address shall be
within or without the jurisdiction of the Court where such action or proceeding
is pending, and Maker hereby unconditionally and irrevocably waive personal
service of such process.

[Signatures follow on next page]

5

 

IN WITNESS WHEREOF, Maker has executed this Note on the day and year first above
written.

GRANDPARENTS.COM, INC.

 

 

By:     /s/ Joseph Bernstein                    

Name: Joseph Bernstein

Title: Co-Chief Executive Officer

 

 

[Signature of Grandparents follows on next page]

 

 

 

IN WITNESS WHEREOF, Grandparents has executed this Note, solely for purposes of
Section 6 of this Note, on the day and year first above written.

GRANDPARENTS.COM, LLC

 

 

By:     /s/ Joseph Bernstein                   

Name: Joseph Bernstein

Title: Managing Director

 



 

